Exhibit 10.16

 

FIRST AMENDMENT TO EQUITY RESIDENTIAL 2002 SHARE INCENTIVE PLAN

 

THIS FIRST AMENDMENT (“First Amendment”) TO EQUITY RESIDENTIAL 2002 SHARE
INCENTIVE PLAN  (“Plan”) is made as of the 7th day of February 2003.

 

Recitals:

 

1.       The Board of Trustees of Equity Residential (the “Company”) has
determined to adopt an amendment to the Plan, which does not require shareholder
approval as permitted under Section 16 (c).

 

2.       Terms used in this First Amendment which are defined in the Plan have
the meanings given them in the Plan.

 

1.       AMENDMENTS.  Section 3 (b) of the Plan is hereby deleted and the
following Section 3 (b) is substituted therefore:

 

(b)        Board of Trustees. Each member of the Board of Trustees will receive
an annual award of Share Awards and Options equal to $50,000 in value on the
same day as the annual grant of Share Awards and Options to the Company’s
executive officers.  The annual $50,000 award will be allocated between Options
(valued by using the same valuation criteria utilized by the Committee in its
employee option grants made as of the same date) and Share Awards (valued at the
closing price of the Company’s common shares on the date of grant), in the same
ratio as approved by the Committee for the annual long term incentive awards to
the Company’s executive officers.  The Share Award will vest in full on the
third anniversary of the Grant Date.  The Options will vest in equal
installments six months, twelve months and twenty-four months from the Grant
Date.

 

2.       PLAN IN FULL FORCE AND EFFECT.  After giving effect to this First
Amendment, the Plan remains in full force and effect.

 

--------------------------------------------------------------------------------